DETAILED ACTION
The communication dated 7/19/2021 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. U.S. Publication 2014/0069469 (henceforth referred to as Choi).
As for claim 1, Choi teaches a dishwasher (paragraph [0032]; Fig. 1: part 1) comprising: a tub (paragraph [0032]; Fig. 1: part 115) that defines a washing space (paragraph [0032]; Fig. 1); a sump (paragraph [0032]; Fig. 1: part 50) disposed below tub 115 and configured to receive washing water (paragraph [0032]; Fig. 1); a nozzle (paragraph [0037]; Fig. 1: part 135), equivalent to the claimed spray nozzle, disposed in tub 115 and configured to spray the washing water into the washing space, nozzle 135 comprising: an upper nozzle 135 comprising a plurality of upper arms that define upper nozzle holes, and a lower nozzle 135 disposed below upper nozzle 135, lower nozzle 135 comprising a plurality of lower arms that define lower nozzle holes (paragraph [0037]; Fig. 1); a pump (paragraph [0038]; Fig. 1: part 145) configured to supply the washing water from sump 50 to nozzle 135 (paragraph [0038]; Fig. 1); a supply flow passage (paragraph [0038]; Fig. 1: part 141), equivalent to the claimed supply pipe, that connects pump 145 to nozzle 135 (paragraph [0038]; Fig. 1); and an air mixing unit (paragraph [0054]; Fig. 2: part 70), equivalent to the claimed air jet generator, configured to generate air bubbles in the washing water flowing along supply flow passage 141, wherein supply flow passage 141 is configured to supply the air bubbles to the washing space through the upper nozzle holes or the lower nozzle holes (paragraph [0054]; Fig. 2).
As for claim 4, Choi further teaches that supply flow passage 141 comprises a deformed connection portion connected to air mixing unit 70, and wherein a cross section of a flow path defined by the deformed connection portion is identical to a cross section of a flow path defined by air mixing unit 70 (paragraphs [0061]-[0067]; Fig. 3).
As for claim 17, Choi further teaches that air mixing unit 70 is disposed at a supply passage defined by supply flow passage 141 (paragraph [0054]; Figs. 1-4).
As for claim 18, Choi further teaches a change-over valve (paragraph [0039]; Fig. 1: part 146), equivalent to the claimed distribution nozzle, configured to receive the washing water from pump 145 and to supply the washing water to upper nozzle 135 or lower nozzle 135, and wherein supply flow passage 141 comprises a first pipe that connects pump 145 to change-over valve 146 and a second pipe that connects the distribution nozzle to upper nozzle 135 (paragraphs [0039]-[0040]; Fig. 1).
As for claim 19, Choi further teaches that air mixing unit 70 is disposed in the second pipe (paragraph [0069]; Fig. 4).
As for claim 20, Choi further teaches that supply flow passage 141 further comprises a third pipe that extends in a vertical direction and that connects pump 145 to lower nozzle 135 (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. U.S. Publication 2014/0069469 (henceforth referred to as Choi).
Choi teaches the features as per above.
As for claim 2, Choi differs from the instant claims in failing to teach that lower nozzle 135 includes at least four lower arms that define the lower nozzle holes. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.
As for claim 3, Choi differs from the instant claims in failing to teach that supply flow passage 141 defines a first flow path cross-section having a rectangular shape, and wherein air mixing unit 70 defines a second flow path cross-section having a circular shape. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claim 5, Choi differs from the instant claims in failing to teach that supply flow passage 141 comprises: a first portion that defines a first flow path having a rectangular cross-section; and a second portion that connects the first portion to air mixing unit 70, the second portion defining a second flow path having a circular cross-section that is identical to a cross section of a flow path defined by air mixing unit 70. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.

Allowable Subject Matter
Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711